                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOYCE MARIE SIMMONS,                             Case No. 19-cv-00139-HSG
                                   8                    Plaintiff,                          ORDER GRANTING REQUEST FOR
                                                                                            EXTENSION OF TIME TO ANSWER
                                   9             v.                                         COMPLAINT
                                  10       KIMBERLY LUKE,                                   Re: Dkt. No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendant Kimberly Luke’s request for an extension of time to

                                  14   answer the complaint (Dkt. No. 21) is GRANTED. Defendant Luke shall answer the complaint

                                  15   by November 11, 2019.1

                                  16          This order terminates Dkt. No. 21.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 10/15/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         Section 1997e(g) allows a defendant to “waive the right of reply” in a civil rights action filed by
                                  26   a prisoner. See 42 U.S.C. § 1997e(g) (“Any defendant may waive the right to reply to any action
                                       brought by a prisoner confined in any jail, prison, or other correctional facility under section 1983
                                  27   of this title or any other Federal law.”). The “reply” referred to in Section 1997e(g) is equivalent
                                       to an answer to the complaint. Further, “[n]otwithstanding any other law or rule of procedure,
                                  28   such a waiver shall not constitute an admission of the allegations contained in the complaint. No
                                       relief shall be granted to the plaintiff unless a reply has been filed.” Id.
